Citation Nr: 0203923	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
staph marginal keratitis of the left eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active duty from December 14, 1994 to January 
18, 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) that constructively reopened and denied the claim 
of entitlement to service connection for staph keratitis of 
the left eye.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for staph 
marginal keratitis of the left eye in December 1995 and 
notified the veteran of that decision by letter dated January 
30, 1996; he did not perfect a timely appeal.  

2.  Evidence received since the December 1995 decision 
includes private medical records showing removal of car 
windshield glass from the veteran's left eye in 1992 and 
postservice treatment records showing continuing treatment 
for the veteran's left eye disability and that the veteran 
receives Social Security disability income for blindness. 


CONCLUSIONS OF LAW

1.  The December 1995 decision is final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2001).  

2.  The evidence received since the December 1995 decision is 
new and material evidence; the claim of entitlement to 
service connection for staph marginal keratitis of the left 
eye is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for staph 
marginal keratitis of the left eye in December 1995 because 
the medical evidence included no objective evidence that the 
preexisting disability had been aggravated in service.  The 
decision was based on the evidence of record in December 
1995, which included Form DD 214, service medical records, 
lay statements, and the veteran's formal application for 
service connection.  

Form DD 214 states that the veteran served on active duty 
from December 14, 1994 to January 18, 1995 and that his 
service was "uncharacterized" because he "failed 
medical/physical procurement standards."  Service under 
conditions other than dishonorable is not a bar to basic 
eligibility for VA benefits.  38 U.S.C.A. § 101(2) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.12(k) (2001).  

Service medical records show that the veteran's eyes were 
deemed normal and left eye visual acuity was 20/40 at the 
September 1993 enlistment examination, and unaided visual 
acuity of the left eye was noted as 20/20 in December 1994.  
In January 1995, however, the veteran noticed decreased 
vision in his left eye after drying his face with a towel.  
Soon after, he went to the clinic and reported having 
recurrent episodes of red eye, pain, and permanent decreased 
vision in his left eye over the past two years, which had 
worsened over the last 2-3 days.  Upon examination, a small 
0.5 millimeter perforation was found in the central cornea of 
his left eye where there was severe, almost 90 percent, 
thinning of the cornea.  Because tissue adhesive was 
unavailable, the veteran was transferred to private H. P. 
Hospital, where private Dr. L. B., a cornea specialist, blew 
the cornea with good result noted.  The veteran was 
transferred back to the military hospital the next day with 
his cornea glued, and he was discharged to light duty two 
days later.  The final diagnoses were staph marginal 
keratitis with severe thinning due to staph marginal 
blepharitis that existed prior to enlistment, phlyctenular 
keratoconjunctivitis that existed prior to enlistment, and 
perforation of the left cornea with application of 
cyanoacrylate tissue adhesive.  An entry-level separation 

was pending because all of the veteran's severe eye problems 
had existed prior to enlistment but had not been brought 
forward at the time of the enlistment examination.  At a 
follow-up visit to the clinic later in January 1995, the 
veteran reported that Dr. D. W., his private family doctor, 
had referred him to Dr. A. B., a private ophthalmologist.  

In lay statements prior to December 1995, the veteran and his 
grandmother asserted that he had good vision prior to service 
and that his eye problems began in service.  The September 
1995 formal application for service connection asserts that 
private Dr. A. B. treated him for a bilateral eye disability 
from January 23, 1995 to April 24, 1995.  

The RO considered this evidence and denied entitlement to 
service connection for staph marginal keratitis of the left 
eye in December 1995.  This decision became final because the 
RO notified the veteran of the decision by letter dated 
January 30, 1996, and a notice of disagreement was not filed 
within the prescribed period.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  The purported notice of disagreement filed 
in May 1997 was untimely because the RO received it more than 
one year after January 30, 1996.  Therefore, the December 
1995 decision became final on January 30, 1997.  

Because the May 1997 notice of disagreement was untimely, the 
RO construed it as an application to reopen the claim.  In 
December 1997, the RO constructively reopened the claim and 
denied entitlement to service connection for staph marginal 
keratitis of the left eye, and the veteran perfected a timely 
appeal.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The new evidence submitted since December 1995 includes 
private medical records, lay statements, and July 2000 
hearing testimony.  

The private medical records submitted since December 1995 are 
material because they show that the veteran had at least one 
left eye disability prior to service and that a private 
ophthalmologist treated his left eye in the first month after 
service.  A November 1995 medical history from the C. and L. 
Clinic confirms that the veteran had left eye surgery in 1992 
for removal of a piece of glass from a car windshield and 
that the veteran was seen in the first month after service in 
February 1995, which record is not included in the claims 
folder.  A March 1994 diagnosis was left eye corneal 
abrasion, infection, and scarring, and a November 1995 
diagnosis was a healed corneal ulcer of the left eye.  A May 
1997 treatment report from private Dr. Mc. shows that the 
veteran had no more than light perception in the left eye, 
and the diagnosis was staph blepharitis and corneal scarring 
of the left eye, which was treated with a penetrating 
keratoplasty in the left eye later in May 1997.  An October 
1997 diagnosis was penetrating keratoplasty of the left eye 
with resolved iritis and bilateral blepharitis.  A November 
1998 medical history from the C. and L. Clinic reveals that 
the veteran received a corneal transplant in his left eye 
from Dr. Mc. in June 1997.  The November 1998 diagnosis was a 
corneal scar of the right eye, and the veteran reported that 
Dr. Mc. told him that he would eventually have to have 
corneal transplants in both eyes.  

Of the lay statements since December 1995, only two are 
material.  The veteran's May 2001 statement is material 
because he reports that has received Social Security 
Disability income for blindness since service and that his 
left eye is currently being treated by a new private Dr. B. 
at a specific street address and phone number in Victoria, 
Texas. 

The other lay statements since December 1995 are not material 
because they are not probative of the issue of entitlement to 
service connection.  Lay statements that the military 
aggravated a preexisting left eye disability when the veteran 
was transferred to a private doctor for a purportedly botched 
gluing procedure in January 1995 or when the veteran was 
prematurely placed on a plane 2-3 days after the gluing 
procedure are not material because the veteran, his father, 
and his representative are lay persons who are not competent 
to render a medical opinion that relates a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Likewise, the veteran's contradictory 
assertions that aggravation is shown by diminished visual 
acuity in service and that incurrence of a bilateral eye 
disability is shown by the need for a right eye cornea 
transplant in March 2001 are not material because he is not a 
medical care professional.  The July 2000 hearing testimony 
is not material because it duplicates information contained 
in patient histories noted in medical records or simply 
asserts that the veteran cannot remember the date that he 
underwent surgery for removal of car windshield glass from 
his left eye.  

In any event, with the submission of the additional private 
medical records and two material lay statements since 
December 1995, the veteran has submitted new and material 
evidence that, in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim.  The claim must, 
therefore, be reopened.  Hodge, 155 F.3d at 1362.  

Appellate consideration of the issue of entitlement to 
service connection will be deferred pending additional 
development by the Board, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3.104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the required notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing the issue 
of entitlement to service connection.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which constructively reopened 
the claim and denied the case on the merits, the veteran has 
not been prejudiced by the Board decision to reopen the claim 
and undertake additional development.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for staph keratitis of the 
left eye is reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

